      Case 1:14-cv-09372-GBD-HBP Document 172 Filed 09/09/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BLACKROCK ALLOCATION TARGET
 SHARES: SERIES S PORTFOLIO, et al.,
                                                          Case No. 14-cv-9372-GBD
                        Plaintiffs,

         v.

 THE BANK OF NEW YORK MELLON,

                        Defendant.


              JOINT MOTION FOR APPROVAL TO DISMISS ALL CLAIMS

       All parties to this action (the “Parties”), through their respective counsel, hereby

respectfully move this Court to approve (i) the voluntary dismissal of Plaintiffs’ claims with

prejudice and (ii) a proposed form of notice required to dismiss all claims. In support of this

motion, the Parties state as follows:

       1.      Federal Rule of Civil Procedure 23.1(c) provides that a derivative action may be

settled, voluntary dismissed, or compromised only with the Court’s approval and that notice of a

proposed settlement, voluntary dismissal, or compromise must be given to shareholders in the

manner that the Court orders.

       2.      The Parties jointly submit the proposed derivative notice, attached as Exhibit 1 to

the Declaration of Timothy A. DeLange, reflecting the proposed appearance of the notice. The

Bank of New York Mellon will post the notice or cause the notice to be posted on the trust investor

reporting website for each of the Trusts on Exhibit 1 to the notice. Accessing the trust investor

reporting website is the means by which noteholders, certificateholders, and other investors

customarily obtain information and notices regarding the trusts. This manner of providing notice

is reasonable and adequate to ensure that current holders in the trusts are informed about the



                                                1
     Case 1:14-cv-09372-GBD-HBP Document 172 Filed 09/09/19 Page 2 of 2




dismissal of the litigation. The proposed derivative notice provides current holders in the Trusts

at issue a thirty (30) day period to respond to the proposed dismissal before the Court enters an

Order approving the voluntary dismissal of Plaintiffs’ claims.

       3.      To facilitate the dismissal with prejudice, the Parties hereby respectively submit for

the Court’s consideration the proposed dismissal order, attached as Exhibit 2 to the Declaration

of Timothy A. DeLange.

       WHEREFORE, the Parties hereby respectfully request that this Court approve the

proposed derivative notice and enter an order dismissing the case with prejudice.

Dated: September 9, 2019


      /s/ Timothy A. DeLange                       /s/ Matthew D. Ingber
 TIMOTHY A. DeLANGE                            MATTHEW D. INGBER

 Timothy A. DeLange                            Matthew D. Ingber
 BERNSTEIN LITOWITZ BERGER                     Christopher J. Houpt
    & GROSSMANN LLP                            Jennifer M. Rosa
 12481 High Bluff Drive, Suite 300             Jarman D. Russell
 San Diego, CA 92130                           MAYER BROWN LLP
 Tel: (858) 793-0070                           1221 Avenue of the Americas
 Fax: (858) 793-0323                           New York, NY 10020
 Email: timothyd@blbglaw.com                   Tel: (212) 506-2500
                                               Fax: (212) 849-5830
 Attorneys for Plaintiffs                      Email: mingber@mayerbrown.com
                                                        choupt@mayerbrown.com
                                                        jrosa@mayerbrown.com
                                                        jrussell@mayerbrown.com

                                               Attorneys for Defendant




                                                 2
